               Case 2:20-mj-00121-DB Document 10 Filed 08/25/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-00121-DB
12                                Plaintiff,            AMENDED FINDINGS AND ORDER
                                                        EXTENDING TIME FOR PRELIMINARY
13                         v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                        EXCLUDING TIME
14   GRAHAM WINTERS HETTINGER,
                                                        DATE: August 25, 2020
15                               Defendant.             TIME: 2:00 p.m.
                                                        COURT: Hon.
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18 Pursuant to Rule 5.1(d), filed by the parties in this matter on August 21, 2020. The Court hereby finds

19 that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause

20 for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of

21 Criminal Procedure.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                     1
             Case 2:20-mj-00121-DB Document 10 Filed 08/25/20 Page 2 of 2


 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1. The date of the preliminary hearing is extended to November 10, 2020, at 2:00 p.m.

 3        2. Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4        3. The time by which the government shall be required to present an indictment in this matter

 5        under the Speedy Trial Act shall be excluded between August 20, 2020, and November 10, 2020,

 6        be excluded pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A), (B)(iv), Local Code T-4

 7

 8        IT IS SO ORDERED.

 9 Dated: August 24, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINDINGS AND ORDER                    2
